DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 09/29/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morikawa Shigeyasu (JP 2015080884) (Hereinafter Shigeyasu).
Regarding claim 1, Shigeyasu discloses a method for producing a laminate including a step of laminating a resin impregnated fiber reinforced composition mold on a metal member, wherein the method includes 
A step of forming a resin coating (104) on the metal member (102) (Fig. 1b; ¶0016); and 
A step of laminating a resin mold (20) contains carbon fibers (¶0065). The content of carbon fiber in the thermoplastic resin composition is preferably from 5 to 60 % by weight (¶0058-¶0065), wherein thermoplastic resin is polypropylene. Notice the overlapping range. Thus, Shigeyasu naturally discloses 20 to 80 % by mass of a polymer having a melting point and/or a glass transition temperature of 50 to 300ºC, and 20 to 80 % by mass of reinforcing fiber. The benefit of doing so would have been produce a composite body which has a high adhesion strength. 
Regarding claim 2, Shigeyasu discloses filler can be carbon black (corresponding to dye)  preferably from 5 to 60% by weight (¶0065).
Regarding claim 3, Shigeyasu discloses the use of rust inhibitor carboxylic acids (¶0053). 
Regarding claim 4, Shigeyasu discloses the resin coating has a layer not containing conductive particles. 

Regarding claims 6 -8, Shigeyasu disclsoes the molded body (20) is partially laminated to the metal member (102) via resin coating (104).  Shigeyasu is silent about the ratio in the surfaces of the metal member, which is the ratio of the total area of the surface of the metal member on the side on which the molded body. However, such a slight constructional changes or uses which comes within the scope of a person of ordinary skill in the art. It would have been obvious to a person of ordinary skill in the art to make these adjustment to obtain stronger bond between the two objects. 
Regarding claim 9, 11 and 12, Shigeyasu discloses a metal body (102) and bonding a molded body on outer surface of the metal body, wherein the metal body includes automobiles (¶0002). The automobiles naturally has curved metal shape and metal rotor body. 

Claims 1, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi Masaki (EP 2 837 491 A1) (hereinafter Masaki) in view of Shintani (US Pub. No.: 2015/0165703 A1).
Regarding claims 1, 9 and 10, Masaki discloses a method for producing a laminate including a step of laminating a resin impregnated fiber reinforced composition layer on a metal layer, wherein the method includes 
a step of forming a resin coating on the metal member; and 
a step of laminating a resin impregnated fiber reinforced composition (¶0061-066) layer containing carbon fiber less than 50% by weight (¶0038). Masaki further discloses the metal 
Shintani also discloses method of producing a laminate including a step of laminating a resin impregnated fiber reinforced composition layer on a metal member (Fig. 2; ¶0040-¶0044), wherein the winding step comprising performing helical and/or hoop winding on cylindrical metal liner (3) (Fig. 3a-3b). The benefit of doing so would have been to manufacture high-pressure hydrogen tank for a vehicle. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to wind the resin impregnated fiber reinforced composition in helical and hoop winding around a cylindrical liner as taught by Shintani within the method for producing a laminate as taught by Masaki. The benefit of doing so would have been to manufacture a high-pressure tank for vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL I PATEL/Primary Examiner, Art Unit 1746